DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 27 February 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0023499 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 17 April 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0045039 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 16 September 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0113776 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether the “predetermined first subject treatise” is the same thing as the “predetermined first subject treatise data” of claim 1, as the terms are not identical.  For the purposes of examination, “the predetermined first subject treatise” of claim 2 is considered to be the “predetermined first subject treatise data” of claim 1.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites “The technology literature searching application apparatus of the claim 12.”  Clearly “claim 12” here is a typo.  For what, it is unclear.  For the purposes of examination, “claim 12” will be read as “claim 1.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed apparatus, comprising solely units which can be software standing alone, Specification ¶ 0049, is directed to software per se.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
Claims 1 and 17 recite searching for a subject treatise.  This is abstract.  See MPEP § 2106.04(a)(2)(II)(C).  Searching for information is an abstract idea, similar to a person searching in a physical library.  See BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1346 (Fed. Cir. 2016).
Claim 13 recites searching for a patent, and searching for a subject treatise related to the patent.  This is abstract.  See MPEP § 2106.04(a)(2)(II)(C).  Searching for information is an abstract idea, similar to a person searching in a physical library.  See BASCOM, 827 F.3d at 1346.
Claims 1, 13, and 17 recite finding a target treatise having a forward or backward citation relationship with the subject treatise, and searching for a target patent related to the target treatise.  This is abstract.  See MPEP § 2106.04(a)(2)(II)(C).  Searching for information is an abstract idea, similar to a person searching in a physical library.  See BASCOM, 827 F.3d at 1346.
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the instructions to perform the searching with units which may be hardware, software, or a combination thereof, is simply an instruction to implement the abstract idea on a computer, see MPEP § 2106.05(f), and the step of receiving search information from a client terminal is both generic, see MPEP § 2106.05(a), as well as insignificant extra-solution data gathering, see MPEP § 2106.05(g).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in addition to the factors examined in Step 2A, Prong Two above, receiving data is well-understood, routine, and conventional, see MPEP 2106.05(d)(II).
Dependent Claims
The limitations of claims 2-11, 14-16, 18, and 20 are details of the steps taken out to conduct a search which are analogous to those that would be undertaken by a human searcher, and are therefore abstract.  See MPEP § 2106.04(a)(2)(II)(C).  
Outputting identification information as in claim 12 is insignificant extra-solution activity.  See MPEP § 2106.05(g). 
Presenting target treatise data or target patent literature as a time series is insignificant extra-solution activity.  See MPEP § 2106.05(g).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al., Patent Research and Analysis Google Patents (hereinafter “Dixon”).

As per claim 1, Dixon teaches:
an interface unit for receiving the search information from a client terminal (Dixon pg. 1), where the search bar receives search information;
a first subject treatise search unit for searching a first subject treatise data from the search information (Dixon pg. 2), where patents are located from the search information, where patents are treatise data under a broadest reasonable interpretation – a treatise, which is not defined in the specification, is understood as “a written work dealing formally and systematically with a subject,” such that all patents are treatises, although not all treatises are patents;
a citation relationship treatise search unit for obtaining a target treatise data having a forward or backward citation relationship with a predetermined first subject treatise data, or target treatise information about the target treatise data, from the citation relationship information of the searched first subject treatise data (Dixon pg. 3, “Patent Citations (backward searching references),” “Cited by (forward searching references)”), where patents are searched for based on having a forward or backward citation relationship with a given patent; and
a target patent search unit for searching a target patent literature related to the target treatise data or the target treatise information (Dixon pg. 3, “Patent family members by county, crossed out countries are no longer active,” “Similar documents (very useful to find other closely related documents)”), where both other patent literature in the patent family are searched for, and where similar patent literature is searched for.

As per claim 2, the rejection of claim 1 is incorporated, and Dixon further teaches:
wherein the predetermined first subject treatise is all of the first subject treatises or is determined by a predetermined criteria or a user's selection (Dixon pp. 2-3), where backwards and forwards citations are determined from a patent selected by a user.

As per claim 7, the rejection of claim 1 is incorporated, and Dixon further teaches:
wherein the target treatise information includes at least one or more of title, author, a first author of the treatise, affiliated institution of the author or the first author, a link to a treatise site, abstract, keywords, body, information of sponsoring organizations, ORCID (open researcher and contributor ID), society, a name of journal, publication date, digital object identifier (DOI), international standard serial registration number ISSN), CAS registration number, automatic recommendation keyword added by the citation relationship treatise search unit, a synonym of the automatic recommendation keyword, keyword from deep-learning or artificial intelligence(AI), or a frequently used word of the treatise data (Dixon pg. 3, “Patent Citations (backward searching references),”), where official notice is taken, based on Examiner’s experience using Google Patents, that operation of the Patent Citations link displays a portion identifying a title of a patent.

As per claim 8, the rejection of claim 1 is incorporated, and Dixon further teaches:
wherein the target patent search unit searches a target patent literature including at least one or more of the target treatise information in a target field initially set or selected by a user.

As per claim 9, the rejection of claim 1 is incorporated, and Dixon further teaches:
wherein the target patent search unit searches a target patent literature related to all of the target treatise data, or a target patent literature related to predetermined target treatise data determined by a predetermined criteria or a user's selection among the target treatise data (Dixon pp. .

As per claim 10, the rejection of claim 1 is incorporated, and Dixon further teaches:
wherein the target patent search unit includes a first limit search unit configured to search limitedly the target patent literature filed within a grace period of a publication exception assertion of the target treatise data; or a second limit search unit configured to search limitedly the target patent literature filed within a previous period limit or a subsequent period limit from a filing date or publication date of the target treatise data (Dixon pg. 2), where a date may be specified, thereby limiting the search to the date as claimed.

As per claim 11, the rejection of claim 1 is incorporated, and Dixon further teaches:
further comprising a patent technology analysis unit for generating technology analysis information including at least one or more of change state of an applicant of the target patent literature, a joint application, ownership transfer, an information about whether a license is established or not, succession identification information of an application right, co-applicant's identification information, assignee identification information, licensee identification information, remaining term information, an application date, the number of family applications, a country information, and a lawsuit (Dixon pg. 3), where inventorship (i.e., “a joint application”), assignee identification information, remaining term information (“Adjusted expiration”), an application date, number of family applications, country information are presented for display, and therefore generated.

As per claim 12, the rejection of claim 1 is incorporated, and Dixon further teaches:
further comprising a user communication unit configured to output identification information of a searched treatise data or a patent literature, an original text file or the treatise data, information of patent literatures, or a combination thereof, and wherein the searched treatise data, and the patent literature include the first subject treatise data, the target treatise data or the target patent literature (Dixon pp. 1-3), where the patents searched for are presented on a user interface, and thereby communicated to a user.

As per claim 13, Dixon teaches:
an interface unit for receiving search information from a client terminal (Dixon pg. 1), where the search bar receives search information;
a subject patent search unit for obtaining subject patent literature and subject patent literature information related to the subject patent literature from the search information (Dixon pg. 2), where patents are located from the search information;
a second subject treatise search unit for searching second subject treatises related to the subject patent from the subject patent literature information (Dixon pg. 3, “Patent family members by county, crossed out countries are no longer active,” “Similar documents (very useful to find other closely related documents)”), where both other patent literature in the patent family are searched for, and where similar patent literature is searched for, where patents are treatise data under a broadest reasonable interpretation – a treatise, which is not defined in the specification, is understood as “a written work dealing formally and systematically with a subject,” such that all patents are treatises, although not all treatises are patents;
a citation relationship treatise search unit for obtaining target treatise data having a forward or backward citation relationship with a predetermined second subject treatise, or target treatise information about the target treatise data, from the citation relationship information of the searched second subject treatise (Dixon pg. 3, “Patent Citations (backward searching references),” “Cited by (forward searching references)”), where patents are searched for based on having a forward or backward citation relationship with a given patent; and
a target patent search unit for searching the target patent literature related to the target treatise data or the target treatise information (Dixon pg. 3, “Patent family members by county, crossed out countries are no longer active,” “Similar documents (very useful to find other closely related documents)”), where both other patent literature in the patent family are searched for, and where similar patent literature is searched for.

As per claim 14, the rejection of claim 13 is incorporated, and Dixon further teaches:
wherein the subject patent literature comprises a patent literature obtained from the search information or a patent literature having forward or backward citation relationship with the subject patent literature (Dixon pp. 2), where patent search results are determined.

As per claim 15, the rejection of claim 13 is incorporated, and Dixon further teaches:
wherein the search information is assigned to a title of a invention, summary, an applicant, a detailed description, an inventor, an IPC code, an application date, a publication date, a registration date, an application number, a publication number, a registration number, an agent or a combination thereof (Dixon pp. 1-2), where, at least, a title, abstract (summary), assignee (applicant), inventor, application date, publication date, application number, publication number, or a combination thereof can be searched for.

As per claim 16, the rejection of claim 13 is incorporated, and Dixon further teaches:
wherein the second subject treatise search unit searches for a second subject treatise having the same author as the inventor or the applicant of the target patent literature information (Dixon pg. 3, “Patent family members by county, crossed out countries are no longer active”), where patent family members have a same author.

The limitations of claim 17 correspond to those of claim 1, and claim 17 is therefore rejected for the same reasons set forth in connection with claim 1 above.

As per claim 18, the rejection of claim 17 is incorporated, and Dixon further teaches:
wherein the step for searching the subject treatise data from the search information comprises,
a step for obtaining a subject patent literature or a subject patent literature information about the subject patent literature from the search information (Dixon pg. 2), where patents are located from the search information; and
a step for obtaining the subject treatise data related to the subject patent literature from the subject patent literature or the subject patent literature information (Dixon pg. 3, “Patent family members by county, crossed out countries are no longer active,” “Similar documents (very useful to find other closely related documents)”), where both other patent literature in the patent family are searched for, and where similar patent literature is searched for.
As per claim 19, the rejection of claim 17 is incorporated, and Dixon further teaches:
wherein the target treatise data or the target patent literature is displayed to a user in time series or time progress (Dixon pg. 2), where the histogram is of a time series.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being obvious.

As per claim 1, official notice is taken, based on Examiner’s personal experience, that the following acts were performed by this Examiner before the effective filing date of the instant application (MPEP 2144.03(C)):
searching a first subject treatise data from the search information, where this Examiner searched, on Google Scholar, for papers using a search string;
obtaining a target treatise data having a forward or backward citation relationship with a predetermined first subject treatise data, or target treatise information about the target treatise data, from the citation relationship information of the searched first subject treatise data, where, on reading a first paper, this Examiner read a description of a cited paper that suggested that it was relevant to a patent application being examined; and
searching a target patent literature related to the target treatise data or the target treatise information, where, on locating the cited paper, this Examiner searched the USPTO Patent Database to determine whether a patent application had been filed with that subject matter in order to make a determination as to whether the subject matter was contained in a patent application filed before the effective filing date of the patent application being examined in order to establish a prima facie case for anticipation.



It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to perform these steps within a single apparatus in order to better conduct a search for patent literature relevant to search information.

As per claim 13, official notice is taken, based on Examiner’s personal experience, that the following acts were performed by this Examiner before the effective filing date of the instant application (MPEP 2144.03(C)):
obtaining subject patent literature and subject patent literature information related to the subject patent literature from the search information, where this Examiner searched, using Google Patents, for patents using a search string;
searching second subject treatises related to the subject patent from the subject patent literature information, where, upon determining that a given patent contained relevant disclosure to an application being examined but was not available as prior art due to its filing date, this Examiner searched on Google Scholar to determine whether the subject matter had been disclosed in a paper in a scholarly journal prior to filing the patent application.

Separately, this Examiner performed before the effective filing date of the instant application:
obtaining target treatise data having a forward or backward citation relationship with a predetermined second subject treatise, or target treatise information about the target treatise data, from the citation relationship information of the searched second subject treatise, where, on reading a ; and
searching the target patent literature related to the target treatise data or the target treatise information, where, on locating the cited paper, this Examiner searched the USPTO Patent Database to determine whether a patent application had been filed with that subject matter in order to make a determination as to whether the subject matter was contained in a patent application filed before the effective filing date of the patent application being examined in order to establish a prima facie case for anticipation.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to combine both practices into a single search pipeline in order to locate relevant patent literature.

It is further noted that, in doing so, this Examiner used a computer apparatus that used searching units to perform the searches.

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to perform these steps within a single apparatus in order to better conduct a search for patent literature relevant to search information.

Claims 3 is/are rejected under 35 U.S.C. 103 as being obvious over Dixon et al., Patent Research and Analysis Google Patents (hereinafter “Dixon”), in view of Shobayashi, US 2018/0075556 A1 (hereinafter “Shobayashi”).

As per claim 3, the rejection of claim 1 is incorporated, but Dixon does not teach:
wherein the citation relationship treatise search unit assigns a weight value to the target patent literature according to the number of times of forward citation of the first subject treatise or the target treatise data.

The analogous and compatible art of Shobayashi, however, teaches weighting a patent by a number of forward citations (Shobayashi ¶ 0059).

It would therefore have been obvious to combine the teachings of Shobayashi with those of Dixon to order the list of similar patents based on a number of forward citations in order 

Claims 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Dixon et al., Patent Research and Analysis Google Patents (hereinafter “Dixon”), in view of Zhu et al., Measuring Academic Influence: Not All Citations Are Equal (hereinafter “Zhu”).

As per claim 4, the rejection of claim 1 is incorporated, but Dixon does not teach:
wherein the citation relationship treatise search unit assigns a weight value to the target patent literature according to a citation position where the target treatise data cites or is cited by the first subject treatise data.

The analogous and compatible art of Zhu, however, teaches weighting a citation based on its position in a paper (Zhu pg. 412, 414).



As per claim 5, the rejection of claim 4 is incorporated, but Dixon does not teach:
wherein the citation position may be one or more of an abstract, an introduction, a discussion, an experimental example, or a measurement.

The analogous and compatible art of Zhu, however, teaches weighting a citation based on its position in a paper, including an introduction and a discussion (Zhu pg. 412).

It would therefore have been obvious to one of ordinary skill in the art to modify the teachings of Dixon with those of Zhu to weight the backward citations of a patent based on whether and where they are cited in the body of a patent so as to determine their significance to the patent.

As per claim 20, the rejection of claim 17 is incorporated, but Dixon does not teach:
wherein the target patent literature is assigned with a weight value according to a citation position where the target treatise data or the target patent literatures cites or is cited by the subject treatise data.

The analogous and compatible art of Zhu, however, teaches weighting a citation based on its position in a paper (Zhu pg. 412, 414).



Claims 6 is/are rejected under 35 U.S.C. 103 as being obvious over Dixon et al., Patent Research and Analysis Google Patents (hereinafter “Dixon”), in view of Kang et al., US 2013/0282599 A1 (hereinafter “Kang”).

As per claim 6, the rejection of claim 1 is incorporated, but Dixon does not teach:
wherein when a treatise data directly backward/forward citing the predetermined first subject treatise is defined as a first generation backward/forward citation treatise data, and a treatise data indirectly backward/forward citing the predetermined first subject treatise by backward/forward citing the first generation backward/forward citation treatise is defined as a second-generation backward/forward citation treatise data, a treatise data indirectly backward/forward citing the predetermined first subject treatise by backward/forward citing n-1th generation backward/forward citation treatise as n-1th generation backward/forward citation treatise data, and a treatise data indirectly backward/forward citing the predetermined first subject treatise by backward/forward citing nth generation backward/forward citation treatise as nth generation backward/forward citation treatise data,
the citation relationship treatise search unit includes further a citation generation setting unit to designate a predetermined n value for limiting search result of a target treatise data and the target treatise is set to be the nth generation backward/forward citation treatise data.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kang with those of Dixon to search within a depth of citation as in Kang in order to better locate relevant patents to a search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159